Filed 3/8/22 P. v. Ellis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


    THE PEOPLE,                                                                                C094278

                    Plaintiff and Respondent,                                      (Super. Ct. No. 13F02059)

           v.

    KENNY LEE ELLIS,

                    Defendant and Appellant.

         In 2014, defendant Kenny Lee Ellis was sentenced to 15 years in prison for
attempted murder. When he recently sought resentencing under Penal Code1
section 1170.95, the trial court summarily denied his petition on the basis that the
provision does not apply to the crime of attempted murder. Although that was true when
the trial court made its ruling in 2021, as of January 1, 2022, section 1170.95 now applies
to defendants who were convicted of attempted murder under the natural and probable
consequences doctrine. (Senate Bill No. 775 (2020-2021 Reg. Sess.) (Stats. 2021,
ch. 551, § 2).) In light of these changes, we will reverse the trial court’s order and
remand for further proceedings.




1        Undesignated section references are to the Penal Code.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
                                               I
                                     Defendant’s Case
       Defendant and codefendant Heriberto Elias Mendoza were charged with attempted
murder and assault with a deadly weapon (a knife). It was further alleged with respect to
both charges that the two defendants personally inflicted great bodily injury upon the
victim and personally used a deadly and dangerous weapon (a knife). It was also alleged
defendant had a prior serious felony and strike.
       In September 2014, defendant pled no contest to attempted murder without
premeditation and admitted he had a prior serious felony and a prior strike. Per the
parties’ agreement, the trial court, in October 2014, sentenced defendant to prison for an
aggregate term of 15 years, as follows: five years for the attempted murder doubled to
ten years due to the prior strike plus five years for the prior serious felony. The trial court
also imposed various fines and fees. Defendant did not appeal his conviction.
                                              II
                                    Defendant’s Petition
       In March 2021, defendant filed a petition for resentencing under section 1170.95.
In his petition, defendant argued that an information had been filed against him that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine, that he pled no contest to first or second
degree murder in lieu of going to trial because he believed he could have been convicted
of first or second degree murder at trial pursuant to the felony-murder rule or the natural
and probable consequences doctrine, that he could not now be convicted of first or
second degree murder based on the recent changes to sections 188 and 189, that he was
not the actual killer, that he was not a major participant in the felony or he did not act
with reckless indifference to human life during the course of the crime or felony, and that
the victim was not a peace officer. He also requested the court appoint counsel.

                                              2
       In April 2021, the trial court appointed counsel for defendant.
       Later that month, the prosecution filed a response to defendant’s petition, arguing
defendant was ineligible for relief as a matter of law because he was convicted of
attempted murder, and former section 1170.95 only applied to murder. Defendant
disagreed in a reply brief and argued the prosecution’s theory of the case was that
defendant aided and abetted an assault, meaning his liability for attempted murder was
based on the natural and probable consequences theory.
       In May 2021, the trial court denied defendant’s petition, reasoning that defendant
was ineligible as a matter of law because former section 1170.95 did not provide relief
for those convicted of attempted murder.
                                       DISCUSSION
       Defendant contends the trial court’s denial order must be reversed because, while
his appeal was pending, the Legislature amended section 1170.95 to apply to the crime of
attempted murder. The People argue defendant’s claim is not ripe for adjudication but
acknowledges remand “may be appropriate” if we are inclined to apply the new
legislation to defendant’s case. We agree with defendant and will remand the matter.
       Senate Bill No. 1437 (2017-2018 Reg. Sess.), which became effective on
January 1, 2019, “amend[ed] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life.” (Stats. 2018, ch. 1015, § 1, subd. (f); People v. Gentile (2020) 10 Cal.5th
830, 842.) It also added former section 1170.95, which allowed those convicted of felony
murder or murder under the natural and probable consequences theory to petition the trial
court to vacate and resentence the defendant. (Former § 1170.95, subd. (a).) “If the
petitioner makes a prima facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.” (Former § 1170.95, subd. (c).)

                                              3
       Senate Bill No. 775 amended section 1170.95 to clarify that the petition process
now also applies to persons previously convicted of attempted murder or manslaughter
under a felony murder or natural and probable consequences theory. (§ 1170.95,
subd. (a).) The change applies to acts predating its enactment as either an ameliorative
statute under In re Estrada (1965) 63 Cal.2d 740, 748 or a clarification of law (Western
Security Bank v. Superior Court (1997) 15 Cal.4th 232, 243; People v. Lee (2018)
24 Cal.App.5th 50, 57). Under either theory, defendant is entitled to the benefit of the
new provisions to section 1170.95.
       In his petition, defendant stated he could not now be convicted of his crimes based
on the recent changes to section 188 and 189. The trial court denied defendant’s petition
because former section 1170.95 did not apply to attempted murder convictions. Given
that Senate Bill No. 775 has now clarified that section 1170.95 does apply to attempted
murder convictions, defendant may be entitled to relief and we must reverse the order
denying relief and remand for further proceedings.
                                      DISPOSITION
       The order denying defendant’s petition for recall and resentencing is reversed.
The matter is remanded for further proceedings consistent with this opinion.


                                                 /s/
                                                 Robie J.

We concur:


/s/
Blease, Acting P. J.


/s/
Hoch, J.




                                             4